DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant elected Group 1 claims 1 - 14.  Claims 15 - 23 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made with traverse in the reply filed on 08/30/2022.  
Applicant’s reason for the traverse are: 
“It is unclear and unsubstantiated how another electronic apparatus could practice any of the method claim elements without at least a processor and memory with instructions configured to cause the apparatus to perform the claimed elements.” 
Group 1, Claims 1 - 14 is a process that does not require the claimed memory or processor. The method moving steps could be performed manually and do not require a computer. 
Further, Applicant argues there is no search burden.  This is not found persuasive because of the differences explained in the previous action and due to the different classification of the groups where a serious search burden exists.  The restriction is made FINAL.

Prior art of Record
The prior art made of record in this office action shall be referred to as follows;
U.S. 5,303,141 Batchelder et al. (‘Batchelder hereafter), 
U.S. 10,155,346 Gorgi et al. (‘Gorgi hereafter), 
The above references will be referred to hereafter by the names or numbers indicated above. 

Claim status:
Claims 1 - 23 are currently being examined. 
Claims 15 – 23 have been withdrawn.
No Claims have been canceled.
Claims 4 & 11 are objected to for allowable subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1, 2, 3, 5 & 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 10,155,346 Gorgi et al. (‘Gorgi hereafter).

Regarding Claim[s] 1, ‘Gorgi discloses all the claim limitations including: A method for setting a working distance (‘Gorgi, Abst, “A system and method for calibrating the gap between a 3D printer extruder nozzle and build platform are disclosed.”) of an additive manufacturing system (‘Gorgi, Col 1, ln  27 – 30, “These printers use additive manufacturing processes to build stacks of 2D slices into a 3D object from the based up.”), comprising: 
moving a deposition element towards a build surface (‘Gorgi, Abst, “To calibrate, the build platform is moved laterally in the horizontal plane and the extruder nozzle is moved downward toward the build platform. While moving the nozzle downward, the velocity of the build platform or the power required to move the build platform in the horizontal plane is monitored.” Fig 9, #940); 
detecting, 
via a contact detection system, 
a contact between the deposition element and the build surface;
stopping the moving of the deposition element in response to detecting the contact between the deposition element and the build surface  (‘Gorgi, Fig 9, #960, Col. 6, ln 30 – 33, “The instant that the drop in velocity is detected, however, the nozzle is raised #1080, the platform stopped, and the height of the nozzle calibrated #1090 with respect to the platform.” When contact is made between the nozzle and the platform, a drop in velocity will cause stopping of the deposition by raising the nozzle. Abst, “A drop in velocity or an increase is power required to move the build platform is detected when the extruder nozzle contacts the build platform due to kinetic friction.”); and 
moving the deposition element away from the build surface a determined working distance (‘Gorgi, Col 6, ln 47 – 57, “Both the calibration velocity measurements and velocity profile measurements fluctuate up and down together until contact is made. After the nozzle contacts the platform, however, the velocity of the platform rapidly drops relative to the velocity profile, which is illustrated to the right. The present invention therefore enables, the z-height calibration measurement to factor out mechanical effects including position-dependent and time-dependent mechanical phenomena while preserving a precise measure of the contact needed for an accurate calibration determination.”).

Regarding Claim[s] 2, ‘Gorgi discloses all the claim limitations including: detecting via the contact detection system the contact between the deposition element and the build surface comprises detecting a change in an electrical measurement caused by the contact between the deposition element and the build surface (‘Gorgi, Clm 1, “detecting an increase in power required to move the build platform at said constant speed, whereby the increase in power corresponds to friction between the build platform and the extruder nozzle;” and Clm 2,“ detecting an increase in power comprises detecting an increase in current supplied to one or more actuators driving the build platform.”).

Regarding Claim[s] 3, ‘Gorgi discloses all the claim limitations including: electrical circuit is formed between the contact detection system, the deposition element, and the build surface based on the contact between the deposition element and the build surface (‘Gorgi, Clm 1 & 2).

Regarding Claim[s] 5, ‘Gorgi discloses all the claim limitations including: electrical measurement comprises an electrical continuity (‘Gorgi, Clm 2, “The method in claim 1, wherein detecting an increase in power comprises detecting an increase in current supplied to one or more actuators driving the build platform.”).

Regarding Claim[s] 10, ‘Gorgi discloses all the claim limitations including: detecting via the contact detection system the contact between the deposition element and the build surface comprises determining an operational parameter of a process motion system has exceeded a threshold (‘Gorgi, Col. 2, ln 36 – 38, “FIG. 10 is an exemplary process for calibrating the vertical height of the extrusion nozzle, in accordance with a second embodiment of the present invention;” Col. 5, ln 56 – Col 10, ln 3, Fig 10, #1010 - #1090).

Claim(s) 1, 6, 7, 8, 9, 13, 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 5,303,141 Batchelder et al. (‘Batchelder hereafter).

		Regarding Claim[s] 1, ‘Batchelder discloses all the claim limitations including: A method for setting a working distance of an additive manufacturing system, comprising: 
moving a deposition element towards a build surface; 
detecting via a contact detection system (‘Batchelder, Col. 13, ln 47 – 51, “A rule of lowest priority is that the nozzle coordinates are chosen so that the outer surface of the bead and the calculated position of the associated loop coincide so as to ensure an accurate placement of #50 the outer bead surface.”),
a contact between the deposition element and the build surface  (‘Batchelder, Col. 4, ln 4 – 6,  FIG. 5 is a side view showing another embodiment of a visual feedback system that employs non-parallel image and object planes using an optical system. Col. 9, ln 18 – 32, FIG. 5 depicts another embodiment of the visual image feedback sensor #60. The embodiment of FIG. 5 employs non-parallel image and object planes using an #20 optical system #86. Preferably, and a focal lens #88 is positioned for viewing the nozzle tip, a plane of symmetry of Jens #88 being disposed at an angle #61 with regard to the plane of the table #16. The imaging surface of the #25
detector #82 is disposed at an angle #62 to the plane of symmetry A, wherein 61 equals #62, and thus sees the bead image in focus. The resulting image, if displayed by a display #84, shows the bead image #84a. This image data is input to the controller #46 for image processing to #30 determine if the position of the bead image #84a corresponds to the desired position.”);
stopping the moving of the deposition element in response to detecting the contact between the deposition element and the build surface (‘Batchelder, Col. 10, ln 17 – 26, The probes detect the proximity and position of the extruded material through a change in capacitance and, therefore, a detectable change occurs in an electrical signal passing through the capacitance An advantage of this technique is that the rapid fall-off of the capacitive change with distance automatically provides rejection of material from underlying, previously deposited bead layers.” And Col. 10, ln 34 – 43,  A wire #102 or other object mounted to a deflection detector #104, such as a piezoelectric sensor, is attached to the nozzle #12 to determine the position of surfaces of a recently deposited bead. In that the nozzle #12 is already within a precisely defined coordinate  system the position of the contacted surfaces canbe deduced, when deflection occurs, from the nozzle #12  position and from the dimension of the wire #102 or other object that is contacting the extruded material.” Discusses deflection detection); and moving the deposition element away from the build surface a determined working distance (‘Batchelder, Col. 3, ln 9 – 14, “The positioning apparatus is responsive to a nozzle movement list stored within a controller for translating the nozzle horizontally within an x-y plane and further comprises an object supporting stage that is translated vertically along a z-axis. The positioning apparatus is also operable for translating the nozzle in the z-axis.”)

Regarding Claim[s] 6, ‘Batchelder, discloses all the claim limitations including: detecting via the contact detection system the contact between the deposition element and the build surface comprises determining a deflection within a compliance component attached between a process motion system and the deposition element exceeds a deflection threshold (‘Batchelder does teach: Col. 10, ln 34 – 43,  A wire #102 or other object mounted to a deflection detector #104, such as a piezoelectric sensor, is attached to the nozzle #12 to determine the position of surfaces of a recently deposited bead. In that the nozzle #12 is already within a precisely defined coordinate  system the position of the contacted surfaces can be deduced, when deflection occurs, from the nozzle #12  position and from the dimension of the wire #102 or other object that is contacting the extruded material.” Discusses deflection detection.)

Regarding Claim[s] 7, ‘Batchelder, discloses all the claim limitations including: determining the deflection comprises receiving a signal from a sensor configured to measure relative movement of a movable portion of the compliance component (‘Batchelder, Col. 10, ln 17 – 26, The probes detect the proximity and position of the extruded material through a change in capacitance and, therefore, a detectable change occurs in an electrical signal passing through the capacitance An advantage of this technique is that the rapid fall-off of the capacitive change with distance automatically provides rejection of material from underlying, previously deposited bead layers.” And Col. 10, ln 34 – 43,  A wire #102 or other object mounted to a deflection detector #104, such as a piezoelectric sensor, is attached to the nozzle #12 to determine the position of surfaces of a recently deposited bead. In that the nozzle #12 is already within a precisely defined coordinate  system the position of the contacted surfaces canbe deduced, when deflection occurs, from the nozzle #12  position and from the dimension of the wire #102 or other object that is contacting the extruded material.” Movement is detected when deflection is detected since deflection causes movement);
Regarding Claim[s] 8, ‘Batchelder, discloses all the claim limitations including: sensor comprises one of a deflection sensor or a position sensor (‘Batchelder, Col. 10, ln 17 – 26, and Col. 10, ln 34 – 43)  

Regarding Claim[s] 9, ‘Batchelder, discloses all the claim limitations including: sensor comprises a contact sensor (‘Batchelder, Col. 10, ln 26 - 33, “A second non-optical technique is depicted in FIG. 10b and is a variant of a high precision mechanical metrology measurement technique of the type that involves pushing a sapphire ball towards a surface and accurately recording the position of the ball when the
ball contacts the surface.”)

Regarding Claim[s] 13, ‘Batchelder, discloses all the claim limitations including: build surface comprises a substrate upon which a part is to be additively manufactured, and the method further comprises setting a reference position in a build volume based on a position of the deposition element when in contact with the build surface (‘Batchelder, Col. 2, ln 41 -46, Through the use of the translator #14 the nozzle #12 is controllably translated within a horizontally disposed x-y plane. Nozzle #12 is disposed over a table #16 that is coupled to a z-axis translator #18. During operation the nozzle #12 is controllably translated in the x-y plane in order to extrude a layer of material.” Fig 1A, #16 (table/ substrate)).

Regarding Claim[s] 14, ‘Batchelder, discloses all the claim limitations including: build surface comprises a layer of a part being additively manufactured, and the method further comprises setting a current layer height of the part based on a position of the deposition element when in contact with the build surface (‘Batchelder, Col. 3, ln 63 – 65, “FIG. lB is an enlarged cross-sectional view of a partially
completed structure showing a plurality of vertically and horizontally disposed layers.” Col. 4, ln 49 – 54, “After extruding a layer· of material the z-axis translator is activated to lower the table 16 by an increment equal to the thickness of the extruded material. The nozzle 12 is then again translated in the x-y plane to deposit a next layer directly upon the immediately lower layer.” Col. 5, ln 59 – Col. 6. ln 6, teaches each layer built on the height of the previous layer for the desired part and with a uniform thickness after the first bead is disposed/ set)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 6, is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 10,155,346 Gorgi et al. (‘Gorgi hereafter), and further in view of U.S. 5,303,141 Batchelder et al. (‘Batchelder hereafter).
Regarding Claim[s] 6, ‘Gorgi discloses all the claim limitations except is silent regarding: detecting via the contact detection system the contact between the deposition element and the build surface comprises determining a deflection within a compliance component attached between a process motion system and the deposition element exceeds a deflection threshold.
		However, ‘Batchelder does teach: Col. 10, ln 34 – 43,  A wire #102 or other object mounted to a deflection detector #104, such as a piezoelectric sensor, is attached to the nozzle #12 to determine the position of surfaces of a recently deposited bead. In that the nozzle #12 is already within a precisely defined coordinate  system the position of the contacted surfaces can be deduced, when deflection occurs, from the nozzle #12  position and from the dimension of the wire #102 or other object that is contacting the extruded material.” Discusses deflection detection.
Hence, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide ‘Gorgi with a deflection detector as taught by ‘Batchelder in order to provide a means to determine the position of surfaces of a recently deposited bead (‘Gorgi, Col. 10, ln 34 – 43).

Regarding Claim[s] 12, ‘Gorgi discloses all the claim limitations except is silent regarding: operational parameter is a following error of a motor in the process motion system configured to control a position of the deposition element.
However, ‘Batchelder does teach: Col. 8, ln 24 – 38, “One disadvantage of systems of the prior art is that these and other factors that influence the final dimensions of the part are not adequately compensated for, if at all, resulting in a less than optimum control of part fabrication and dimensions. However, this aspect of the invention minimizes the effects of these various mechanisms by providing deposition feedback. For example, if a software error were to cause the nozzle to drive into the deposited material or into the table #16 the feedback signal indicates this error condition.”)

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art neither anticipates nor renders obvious the combination of limitations found in claim 4 with the limitations of claim 2 and 1.  Specifically, the prior art does not teach the combination of limitations: "electrical measurement comprises one of an electrical resistance or an electrical impedance.”
The closest prior art is as cited above (‘Gorgi and ‘Batchelder).
 ‘Gorgi and ‘Batchelder do not teach an electrical measurement on electrical resistance or electrical impedance.  ‘Gorgi, discusses electrical current Clm 2 being detected.  But does not discuss resistance or impedance measured directly.   Neither of these references anticipates nor renders obvious the combinations of limitations mentioned above.  To modify the prior art would require improper hindsight and furthermore would destroy the workability of the references cited.

Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art neither anticipates nor renders obvious the combination of limitations found in claim 11 with the limitations of claim 10 and 1.  Specifically, the prior art does not teach the combination of limitations: "operational parameter is a torque of a motor in the process motion system configured to control a position of the deposition element.”
The closest prior art is as cited above (‘Gorgi and ‘Batchelder).
 ‘Gorgi and ‘Batchelder do not teach monitoring or measuring the torque. 
Neither of these references anticipates nor renders obvious the combinations of limitations mentioned above.  To modify the prior art would require improper hindsight and furthermore would destroy the workability of the references cited.
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art neither anticipates nor renders obvious the combination of limitations found in claim 12 with the limitations of claim 10 and 1.  Specifically, the prior art does not teach the combination of limitations:


Conclusion
Examiner encourages Applicant to fill out and submit form PTO-SB-439 to allow internet communications in accordance with 37 CFR 1.33 (MPEP 502.03).  Should the need arise to perfect applicant-proposed or examiner’s amendments, authorization for e-mail correspondence would have already been authorized and would save time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE AVERICK whose telephone number is (571)270-7565. The examiner can normally be reached 8:00AM - 3:00PM M- F ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P. Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAWRENCE AVERICK/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        
09/27/2022